Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 is directed toward a computer program per se See MPEP 2106.03

Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as “software per se”  when claimed as a product without any structural recitations;



Claim 1-7 and 10  rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 



The claim recites “determining, a mask color according to an image color of the image (20) in the environment of the mask (30); and adjusting, via a filter, a color of the mask (30) according to the determined mask color or with the determined mask color” 

The limitation of determining, a mask color according to an image color of the image (20) in the environment of the mask (30), is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, , “determining” in the context of this claim encompasses the user encompasses the user thinking of  a color according to an image color of the image (20) in the environment of the mask. 

Similarly, adjusting, via a filter, a color of the mask (30) according to the determined mask color or with the determined mask color, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example “adjusting” in the context of this claim encompasses the user manually calculating the mask color according to the equation in the specification “the new color of the mask results from the weighting of 0.25*determined mask color+0.75*current color of the mask, in particular from the previous calculation”. Since the mask color is merely a single value this calculation could easily be done in the mind.


This judicial exception is not integrated into a practical application because the method does not include any steps outside of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method does not include any steps outside of the judicial exception. The claim is not patent eligible

Re claim 2 additionally recites “wherein the mask (30) is single-color” the examiner notes that fact that the mask is a single color does not preclude the steps of determining and adjusting from being perform mentally as described in the rejection to claim 1 therefore this claim merely further defines the abstract mental process

This judicial exception is not integrated into a practical application because the method does not include any steps outside of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method does not include any steps outside of the judicial exception.

Re claim 3 additionally recites “wherein the color of the mask (30) is adjusted according to the determined mask color and a previous color of the mask (30)” For example “adjusting” in the context of this claim encompasses the user manually calculating the mask color in the specification according to the equation in the specification “the new color of the mask results from the weighting of 0.25*determined mask color+0.75*current color of the mask, in particular from the previous calculation”. Since the mask color is merely a single value calculated from the determined color and the color from a previous calculation. This calculation could easily be done in the mind. Therefore this claim merely further defines the abstract mental process

This judicial exception is not integrated into a practical application because the method does not include any steps outside of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method does not include any steps outside of the judicial exception.



This judicial exception is not integrated into a practical application because the method does not include any steps outside of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method does not include any steps outside of the judicial exception.

Re claim 5 additionally recites “wherein the color of the mask (30) with the determined mask color is re-adjusted with a low-pass filter using temporal filtering” For example “adjusting” in the context of this claim encompasses the user manually calculating the mask color in the specification using an IIR filter according to the equation in the specification “the new color of the mask results from the weighting of 0.25*determined mask color+0.75*current color of the mask, in particular from the previous calculation”. Since the mask color is merely a single value calculated using a simply the determined color and the color from a previous calculation. This calculation could easily be done in the mind. Therefore this claim element merely further defines the abstract mental process

This judicial exception is not integrated into a practical application because the method does not include any steps outside of the judicial exception. The claim(s) does/do not include additional 

Re claim 6 additionally recites “wherein the mask (30) is shaped as a rectangle”  the examiner notes that fact that the mask is a rectangle  does not preclude the steps of determined and adjusting from being perform mentally as described in the rejection to claim 1 therefore this  claim merely further defines the abstract mental process

This judicial exception is not integrated into a practical application because the method does not include any steps outside of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method does not include any steps outside of the judicial exception.


Re claim 7 additionally recites “wherein the image color of a part of the image (20), which is masked by the mask (30), is not taken into account when determining the mask color.” The limitation of determining, a mask color according to an image color of the image (20) in the environment of the mask (30), is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, , “determining” in the context of this claim encompasses the user encompasses the user thinking of  a color without considering the part of the image to be masked. 


This judicial exception is not integrated into a practical application because the method does not include any steps outside of the judicial exception. The claim(s) does/do not include additional 

Re claim 10
The claim recites “determine, a mask color according to an image color of the image (20) in the environment of the mask (30); and adjust a color of the mask (30) according to the determined mask color or with the determined mask color” 

The limitation of determining, a mask color according to an image color of the image (20) in the environment of the mask (30), is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.. That is, other than reciting “A non-transitory, computer-readable storage medium containing instructions that when executed by the computer cause the compute,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A non-transitory, computer-readable storage medium containing instructions that when executed by the computer cause the compute” language,, “determining” in the context of this claim encompasses the user encompasses the user thinking of  a color. 

Similarly, adjusting, via a filter, a color of the mask (30) according to the determined mask color or with the determined mask color, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than reciting “A non-transitory, computer-readable storage medium containing instructions that when executed by the computer cause the compute,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A non-transitory, computer-readable storage medium containing instructions that when executed by the computer cause the compute” language,  “adjusting” in the context of this claim encompasses the user manually 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –  non-transitory, computer-readable storage medium containing instructions that when executed by the computer cause the computer  to perform determining and adjusting steps. The computer readable medium is recited at a high-level of generality (i.e., as a generic computer readable medium  with instructions processor performing a generic computer function ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of non-transitory, computer-readable storage medium containing instructions that when executed by the computer cause the computer  to perform determining and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Re claim 8 this claim ends in the word adjacent without stating what the pixels are adjacent too and appears to be an incomplete thought. It is not clear what this language is intended to mean or represent. For the purposes of examination the examiner will assume that applicant intended wherein the mask color is determined by averaging pixel colors of pixels (32) of the image (20). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2009/0189980.

Re claim 12 Kim discloses An electronic control unit  (see figure 3 monitoring camera)(40), configured to receive, via an input interface, an unmasked image (42) as an image (20) of an image sequence (see figure 4 and paragraph 31 note that camera image is received), 
mask the image (20) with a mask (30) (see figure 5 note a mask is added to the image) and to determine a mask color of the mask (30) according to an image color of the image (20) in the environment of the mask (30) (see paragraph 31 and 33 particular mask color is selected based on the average luminance  of the  image );  and to adjust a color of the mask (30) according to the determined mask color (see paragraph 33 and 34 note that the color of the mask is changed according to the determined color see figure 5)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6, 8 -11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim US 2009/0189980 and Kawamoto US 2012/0075484.


Re claim 1  Re claim 1 Kim discloses A method for masking an image (20) of an image sequence with a mask (30), the method comprising: determining, a mask color according to an image color of the image (20) in the environment of the mask (30) (see paragraph 31 and 33 particular mask color is selected based on the average luminance  of the  image ); 

Kim  discloses a mask color of a displayed mask object ( see figure 5 see paragraph 31 and 33 particular mask color is selected based on the average luminance  of the  image ) Kim does not expressly disclose  adjusting, via a filter, a color of the (30) according to the determined color or with the determined color. Kawamoto discloses adjusting, via a filter, a color of the (30) according to the determined color or with the determined color (see paragraph 148 note that the current color of is averaged with a color number of previous frames to adjust the color value of the image to prevent sudden significant changes in color, this averaging is a simple filter). The motivation to combine is to prevent sudden significant changes in color. Therefore it would have been obvious before the effective filing date of the claimed invention  to combine Kim  with Kawamoto to reach the aforementioned advantage.

Re claim 2  Kim further discloses wherein the mask (30) is single-color (see figure  5 note that the mask is a single color ).

Re claim 3 Kim  discloses a mask color of a displayed mask object discloses a mask color of a displayed mask object (see paragraph 31 and 33 particular mask color is selected based on the average luminance  of the  image )Kim does not expressly disclose  wherein the color of the mask (30) is adjusted according to the determined mask color and a previous color of the mask (30). Kawamoto further disclose wherein the color of the mask (30) is adjusted according to the determined mask color and a previous color of the mask (30) (see paragraph 148 note that the 


Re claim 4 Kim disclose mask color  Kawamoto wherein the color of the (30) is adjusted via an IIR filter (see paragraph148 the examiner notes that averaging the color with a previous color determined  could be considered and IIR filter this is similar to the IIR filter in the specification which is the weighted average of the determined color and the previous color see paragraph 16 ).

Re claim 5 Kim discloses wherein the color of the mask (30) with the determined mask color is re-adjusted (see paragraph 33 and 34 also see figure 4) Kim does not disclose  adjusting color with a low-pass filter using temporal filtering. Kawamoto discloses  adjusting color with a low-pass filter using temporal filtering (see paragraph 148 note that the current color of is averaged with a color number of previous frames to adjust the color value of the image to prevent sudden significant changes in color note that this averaging is a low pass filter). The motivation to combine is to prevent sudden significant changes in color. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Kim  with Kawamoto to reach the aforementioned advantage.





Re claim 8 Kim discloses wherein the mask color is determined by averaging pixel colors of pixels (32) of the image (20)  (see paragraph 31 and 33 average luminance color component note that luminance can be considered a basic color component see specification paragraph 16 ).

Re claim 9 Kim discloses  wherein averaging is effected by separately averaging basic color information (see paragraph 31 and 33 average luminance color component note that luminance can be considered a basic color component see specification paragraph 16  ).

Re claim 10 Kim does not expressly discloses a computer program for performing the method of claim 1. Kawamoto discloses performing information processing using computer program (See paragraph 88). One of ordinary skill in the art could have used a computer program to perform the method of claim 1 and the results (the steps are performed using a computer program) would have been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention  to combine Kim  with Kawamoto.

Re claim 11 Kim discloses A method for masking an image (20) of an image sequence with a mask (30), the method comprising: determining, a mask color according to an image color of the image (20) in the environment of the mask (30) (see paragraph 31 and 33 particular mask color is selected based on the average luminance  of the  image ); and adjust a color of the mask (30) according to the determined mask color or with the determined mask color (see paragraph 33 and 34 note that the color of the mask is changed according to the determined color see figure 5)  Kim does not expressly disclose A non-transitory, computer-readable 

Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim US 2009/0189980 and Kawamoto US 2012/0075484 in further view of Mayuzumi US 2018/012203


Re claim 7 Kim and Kawamoto do not disclose wherein the image color of a part of the image (20), which is masked by the mask (30), is not taken into account when determining the mask color. Mayuzumi discloses wherein the image color of a part of the image (20), which is masked by the mask (30), is not taken into account when determining the mask color  (See paragraph 30 note that only background is used to determine mask color). The motivation to combine is to ensure the masked region is visible compared to the background. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Kim  and Kawamoto with Mayuzumi to reach the aforementioned advantage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669